Citation Nr: 9913084	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-23 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine, to include headaches and residuals of a 
spinal tap.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This appeal stems from an August 1996 rating decision of the 
RO that denied entitlement to service connection for cervical 
pain, headaches and asthma.  In a January 1997 statement, the 
veteran indicated that he had not been seeking service 
connection for headaches or asthma, but apparently did 
indicate in his May 1997 notice of disagreement that there 
was a relationship between his headaches and spinal problems.  
The RO has appropriately dropped consideration of the issue 
involving asthma.  The Board of Veterans' Appeals (Board) 
finds that the issue of entitlement to service connection for 
headaches is properly on appeal as part of the pending claim 
for a cervical spine disability.

The veteran had indicated that he wished to have a hearing 
before the Board.  However, he ultimately canceled two such 
scheduled hearings.  In a June 1998 letter he was notified by 
the Board that another hearing would be scheduled since he 
was still requesting one, but that further rescheduling 
would, in essence, likely not be permitted.  Nonetheless, the 
veteran did request another hearing date in a July 1998 
letter, and was rescheduled yet again for a hearing in 
November 1998.  In September and October 1998 responses he 
indicated that he would not, in fact, appear for a hearing 
before the Board and he did fail to report for the November 
1998 hearing.  The Board finds that all reasonable attempts 
have been made to accommodate the veteran's requests for a 
hearing, and we further construe the September and October 
1998 responses as an adequate withdrawal of his hearing 
request.  38 C.F.R. § 20.702 (1998).

Following the June 1997 statement of the case, the veteran 
submitted a letter sent to him from Emanuel C. Turner, who 
had previously been his physician but was currently 
practicing as an attorney.  While this individual is not 
certified as representing the veteran before the VA, he 
provided a summary for the veteran of the service medical 
records and suggested tactics the veteran might employ so as 
to prevail on the claim now before the Board.  This letter, 
discussed below, is largely a summary of the evidence and 
advisory in nature, and thus does not constitute evidence for 
which a supplemental statement of the case would be needed 
prior to appellate review.  Therefore, the Board finds that 
consideration of this appeal may proceed.  See 38 C.F.R. 
§ 19.31 (1998).



FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether a disability of the cervical spine, to 
include headaches and residuals of a spinal tap, was incurred 
in or aggravated by service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a disability of the cervical spine, to include headaches 
and residuals of a spinal tap has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, we 
find that the veteran's claim is not well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The service medical records show that at July 1953 and 
November 1954 induction examinations, the findings were 
essentially negative.  In February 1955 the veteran made 
vague complaints of aching and stiffness in his joints.  
Arthritis was considered doubtful.  In June 1955 the veteran 
had complaints of pains in the shoulder and left arm.  He 
also complained of having had headaches continuously for a 
long period of time.  Another record from that day indicates 
that the veteran had had suboccipital neuralgia for about 2-
1/2 years.  A radiological report that month was essentially 
negative.  A consultation report from August 1955 reveals 
complaints of pains in the arms, fingers and legs as well as 
stiff/weak muscles.  An impression was rendered of either a 
spinal cord rumor or a disc [problem] at level C5-6.  The 
examiner noted that there was a loss of light touch 
[sensation] over the distribution of C6 in the left hand, 
although reflexes were not diminished.

The veteran was hospitalized in September 1955, at which time 
a 2-1/2 year history of occipital headaches and posterior 
neck pain were noted.  He complained of difficulty in raising 
his arms above 90 degrees.  About two months earlier, he had 
had swelling with rubor of both hands, more marked on the 
left.  Those symptoms had subsided somewhat by admission.  On 
the day of admission, he was diagnosed with compression of 
the brachial plexus, due to displacement (scalenus anticus 
syndrome).  Shortly after admission, the veteran was 
observed, however, for a prolapsed cervical disc.  Another 
record, however, repeats the scalenus anticus syndrome 
diagnosis, noting that x-rays of the cervical spine were 
negative for cervical rib or other bony abnormality.  Skull 
x-rays were likewise negative.  The final diagnosis was of 
compression of brachial plexus, due to displacement (scalenus 
anticus syndrome); it was stated that his condition had 
improved.

An October 20, 1955 clinical records notes complaints of 
muscular weakness and pain in the shoulders and back.  A 
history of neurological disorders from the clavicle [area] 
was apparently reported.  The veteran was placed under 
observation and prescribed aspirin.

A February 1956 clinical record notes the history of the 
veteran's back and neck problems.  After examination the 
impression was of no disease.

In June 1956 some macules were removed--this was apparently 
from the veteran's back since sutures were removed therefrom 
less than two weeks later in the following month.

The October 1956 separation examination report reveals that 
the spine and extremities were normal and that the veteran 
was neurologically normal as well.

A January 1992 letter from the veteran's private physician, 
Emanuel C. Turner, M.D., notes that the veteran had 
degenerative arthritis of the cervical spine.

A March 1992 examination report by the veteran's private 
physician, Neal Moser, M.D., contains a history provided by 
the veteran of generalized arthritis, apparently involving, 
inter alia, the shoulders and neck.  Objectively, 
neurological evaluation was essentially negative.  There was 
no evidence of nerve root compression.  The veteran was 
diagnosed with generalized arthritis of "several joints" 
but it was noted that there was no limitation of motion.

The veteran was examined by the VA in September 1993 with 
complaints of pain in his neck.  Objectively, there was 
tenderness over the cervical spine.  Neurological evaluation 
was negative; motor sensory status was intact.  X-rays 
revealed a slight encroachment of the neural canal at C4-C5 
and C6-C7 by posterior spurring.  Diagnoses included 
degenerative arthritis of the cervical spine.

The veteran was neurologically examined by the VA in April 
1996, at which time he reported having suffered some toxic 
exposure in approximately 1956, followed by a hospitalization 
when a lumbar puncture had been performed.  There was some 
objective indication of a neurological deficit on the left 
leg in a pant-leg pattern.  There appeared to be a mild 
peripheral neuropathy with the lower extremity(ies), 
generalized sensory components being involved.  There were 
some cortical spinal tract signs with bilateral "up-going" 
toes, but this did not appear to be a significant functional 
defect.

The veteran was provided an orthopedic examination by the VA 
in May 1996.  There was marked tenderness to palpation at C8 
and T1.  There was some limitation of motion and pain in the 
neck with right rotation.  X-rays of the cervical spine 
revealed posterior osteophytes narrowing the fifth, sixth and 
seventh foramina bilaterally.

Emanuel C. Turner, as previously noted, provided the veteran 
with an August 1997 letter which was ultimately submitted to 
the VA.  The attorney provided a detailed summary of the 
veteran's service medical records, noting that an October 20, 
1955 clinical record indicated that the veteran did have 
cervical disc disease.  The attorney made various general 
statements about medical conditions, and provided suggestions 
as to how the veteran might prosecute his claim before the 
VA.  One such suggestion indicated that the veteran could 
argue that his symptoms were "greatly exacerbated" by 
military duties, and that the medical records could help in 
writing such a statement.  He was advised that the veteran 
might need to prove that it was plausible that the symptoms 
and diagnosis found later were related to the inservice 
injury/illness.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if 
arthritis becomes manifest to a degree of 10 percent within 
one year of separation from service, such disability will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

In this case, although the veteran reported by history that 
he had had neck and shoulder pains prior to service, there 
are no medical reports of record from any time prior to 
service that contain any pertinent diagnosis.  Therefore, the 
veteran is entitled to the presumption of soundness for any 
such disability diagnosed in service.  Therefore, the 
question of aggravation of a preexisting disability is 
essentially irrelevant.

The difficulty the veteran faces in this case, however, first 
lies in the dissimilarity of the conditions for which he was 
seen and evaluated in service and the disability diagnosed 
now.  In service the diagnosis of a prolapsed disc was first 
considered as a possibility, but was not ultimately 
propounded as the cause of his problems.  He was eventually 
found to have had a compression of the brachial plexus, due 
to displacement, i.e. scalenus anticus syndrome.  Emanuel 
Turner's reading of the October 20, 1955 clinical record does 
not appear to match what is actually contained in that 
record.  Not only was the diagnosis of a cervical disc 
problem previously excluded from consideration during the 
September 1955 hospitalization, a diagnosis of cervical disc 
disease, per se, was not rendered in service.  At separation, 
the musculoskeletal system was normal, and there were no 
neurological deficits.  Although Dr. Turner suggested arguing 
that cervical disc disease was likely the diagnosis in 
service, no medical evidence supports this, and, more 
importantly, no medical evidence shows that the veteran now 
has disc disease.

The veteran was not found to have arthritis, spurring or 
degenerative changes of the spine in service; radiological 
reports were consistently negative.  Nor were any such 
findings rendered within a year of service such that 
arthritis could be presumed to have been incurred therein.  
The current x-ray findings of osteophytes and spurring in the 
cervical spine were not shown any earlier than the 1990s, and 
no medical evidence links these recent problems with those in 
service, a fact to which Dr. Turner alluded would be 
necessary to make this claim plausible.  Dr. Turner did not 
provide such an opinion--he only indicated that the veteran 
might make the argument.

Although the veteran has complained of headaches in service 
and afterwards, he has not been diagnosed with headaches as a 
chronic disability per se, and his headaches have never been 
medically linked to any of his inservice or postservice back 
problems.  He was neurologically normal at separation.  
Likewise, although veteran may have had a procedure performed 
on his back involving the removal of macules--a fact which he 
seems to acknowledge in one of his statements--there is no 
evidence that he ever underwent a spinal tap in service.  
Moreover, even if he had undergone such a procedure, there is 
no evidence at all in the record that he has any residuals 
therefrom.

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); see Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); see also Savage v. Gober, 10 Vet. App. 488 (1997) 
(regarding lay competence to opine about the continuity of 
symptoms, but that laypersons cannot provide the necessary 
medical nexus as to the etiology of the disability requiring 
medical expertise).

For the foregoing reasons this claim may not be considered 
well grounded and must, accordingly, be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309; Grottveit v. Brown, 5 Vet. App. 
91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette.

Finally, although the Board has considered and disposed of 
the veteran's service-connection claim on a different ground 
than the RO, the veteran has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the claim greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of whether this claim is well grounded would be 
pointless and, in light of the law cited supra, would not 
result in a favorable determination.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

Since the issue in this case is held as not well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for a disability of the 
cervical spine, to include headaches and residuals of a 
spinal tap is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





